Citation Nr: 1619733	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, to include arthritis and sacroiliac joint pain, to include as secondary to service-connected bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1970 to July 1972 and from August 1979 to December 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2008 rating decisions.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) at the RO in Louisville, Kentucky.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Veteran submitted authorizations for the release of medical records from SSM DePaul Medical Group and De Paul Hospital.  While records from DePaul Hospital dated in September 2002 are of record as well as records dated in September 2006 and July 2013 from SSM DePaul Medical Group, based on the recent authorization forms, it appears that there may be additional records available from these facilities.  No request for these records was made by the regional office.  Therefore, the Board finds that the duty to assist has not been satisfied.  38 U.S.C.A. § 5103(b) (West 2014); 38 C.F.R. §3.159(c)(1)(i) (2015).

It is noted that the Veterans Appeals Control and Locator System reflects that a supplemental statement of the case issued in July 2014, however, this document is not of record.

Accordingly, the case is REMANDED for the following action:

1. Associate a copy of the July 2014 Supplemental Statement of the Case with VBMS.

2.  Request updated authorizations for the release of any outstanding medical information from healthcare providers who have treated her for her lumbar spine disability, including SSM DePaul Medical Group and DePaul Hospital.  Then, if authorization forms are returned, request records from any providers identified by the Veteran.

3.  Obtain VA treatment records dated May 2014 to the present.

4.  Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

